Exhibit 31. 2 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I, Michael Bruch, certify that: 1. I have reviewed this annual report on Form 10-K of Cesca Therapeutics Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: September 24, 2015 By: /s/ Michael Bruch Interim Chief Financial Officer Principal Financial Officer
